DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 4, 8, 13, 15, 18, and 20 in the Request for Continued Examination filed on 06/01/2022.  Claims 6 and 19 are cancelled.  Claim 22 is newly added.  Claims 1-5, 7-18, and 20-22 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-18, and 20-22 filed on 06/01/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim limitation recites “it” in line 14, which renders the claim vague and indefinite.  It is unclear what “it” is referring to.
Regarding claim 8, claim limitation recites “it” in line 18, which renders the claim vague and indefinite.  It is unclear what “it” is referring to.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Allowable Subject Matter
Claims 1-5, 7, 15-18, and 20-22 are allowed.
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pidathala et al. (2015/0007312 A1).  Recognizes a link within an email, extracts the link from the email, and sends the link to a malware analysis system over the network without sending the remain content of the email ([0030]).
Stewart et al. (US 6,901,519 B1).  An intermediary E-mail security server intercepts all e-mail messages and attachments sent by a sender via a communications network; when the e-mail contains an attachment, the attachment types are validated against several lists.
Jeyakumar et al. (US 2020/0396268 A1).  Remove email from the email inbox in response to determination that the email is an attack ([0116]).
Chen et al. (US 2021/0266345 A1).  Removing the phishing e-mail from the user’s mailbox, deleting the phishing e-mail, quarantining the e-mail ([0043]).
Yue (US 2004/0111480 A1).  Mail server extracts sender’s email address from the email and compare this address with the recipient’s email address ([0080]).
Chechik et al. (US 10,911,489 B1).  Anti-spam filter is designed to quarantine malicious emails using blacklists of senders, sender email addresses, and URLs that have been detected in past unsolicited emails.
Starink et al. (US 2013/0333026 A1).  Emails are quarantined when the email has been categorized as potentially malicious.
Mesdaq et al. (US 10,601,865 B1).  A URL detected in the email is analyzed for indications that the URL is associated with a phishing attack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
10/07/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447